Citation Nr: 1435684	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to June 1945; she died in October 2009.  The appellant is her surviving son.  This matter is on appeal from a April 2010 administrative decision by the Department of Veterans Affairs (VA Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in October 2009 at her residence (under home hospice care) due to "adult failure to thrive"; she was cremated that month and buried in a National cemetery.  

2.  The appellant, the Veteran's son, paid for the Veteran's funeral expenses and filed an application for burial benefits, in March 2010 for the nonservice-connected death; there is no evidence to show that the appellant's personal funds were used to defray the cost of a plot.  

3.  The Veteran was not discharged or released from active service for a disability incurred in or aggravated in the line of duty. 

4.  At the time of the Veteran's death, service connection was not in effect for any disability; she was not receiving VA compensation or pension benefits; a claim for such benefits was not pending; and she was not in a VA facility or en route thereto.






CONCLUSION OF LAW

The criteria for the payment of burial allowance or a plot or interment allowance are not met. 38 U.S.C.A. §§ 2302 , 2303, 2304, 2307, 5107(b) (West 2002); 38 C.F.R. §§ 3.312 , 3.1600, 3.1601 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran served on active duty from January 1944 to June 1945.  She died in October 2009 at her residence (under home hospice care) due to "adult failure to thrive."  In March 2010 the appellant submitted an application for burial benefits, which indicates that the Veteran was interred in October 2009, within days of her death.  The appellant claims the total expense of burial, funeral, and transportation was $951 (there was no cost for burial plot, mausoleum vault, columbarium niche, etc.).  Of record is a funeral home expense report which indicates that he paid for the Veteran's funeral and there is no balance due on the account.  

At the time of her death, the Veteran had not established service connection for any disability.  There is no indication, nor is it contended, that her death was due to a service-connected disorder.  In fact, in his claim for burial benefits in March 2010, the appellant specifically denied that the Veteran's death was due to her service.  Accordingly, only eligibility for nonservice-connected burial benefits may be considered. 

It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).  [Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii).  As noted, the appellant's claim does not include a claim for plot allowance.]  

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 
Burial benefits are also payable if a veteran dies from nonservice-connected causes while in a facility described by law.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility for hospital, nursing home, or domiciliary care; admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); admission (transfer) to a nursing home for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under law.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA facility" means facilities over which VA has direct jurisdiction; government facilities for which VA contracts; and public or private facilities at which VA provides recreational activities for patients.  38 U.S.C.A. § 1701(3).  When a veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for the purpose of examination, treatment, or care, burial, funeral, plot, interment, and transportation expenses will be allowed as though death occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605. 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

Based on the above factual record, the claim was timely filed, and the appellant is a party with legal standing to submit the claim for a burial allowance.  However, the Board finds that none of the alternate criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) are met.  First, it is not shown that the Veteran was receiving VA compensation or pension; in fact, the record does not show she had any disability that was service-connected.  Second, the record also does not show that the Veteran had a claim for compensation or pension pending at the time of her death.  The record does not show (and it is not claimed) that she ever filed such a claim.  Third, while service department records show the deceased was a veteran of World War II, the evidence does not show that the Veteran had no next of kin, especially as the appellant in this case is her son.  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  The death certificate shows that the Veteran died at her own residence in October 2009.  Therefore, burial benefits are not warranted on the foregoing bases. 

The appellant contends that nonservice-connected burial benefits are warranted, asserting essentially that such benefits should be awarded based on the Veteran's receipt of home care from Emerald Coast Hospice at VA expense (fee basis) at the time of her death.  VA has confirmed that Home Care services were provided to the Veteran by Emerald Coast Hospice under fee basis.  However, the record does not show, and the appellant has not submitted, any evidence that the Veteran died while hospitalized by VA in a VA or non-VA facility (i.e., that Emerald Coast Hospice has contracted with VA to furnish hospital care or medical services.)  

Although the Board is sympathetic to the appellant's claim, entitlement to burial benefits is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  

The critical facts in this case are not in dispute, and it is the law that is dispositive.  Accordingly, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal seeking entitlement to nonservice-connected VA burial benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


